Case 3:19-cr-00001-TJC-PDB Document 56 Filed 12/06/19 Page 1 of 9 PageID 505



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

 UNITED STATES OF AMERICA                )
                                         )
       v.                                ) CASE NO. 3:19-cr-00001-TJC-PDB
                                         )
 JOHN R. NETTLETON,                      )
                                         )
       Defendant.                        )


                          JOINT PROPOSED
                 STATEMENT OF THE CASE AND VOIR DIRE

      The United States of America and the Defendant, by and through counsel of

record, respectfully submits this joint proposed statement of the case and voir dire, per

the Court’s oral Order at the status conference held on September 18, 2019. Where

the parties disagree about the proposed text, a set of double-brackets are in place

around the contested section and a footnote explains the disagreement.

I.    Statement of the Case

      The Indictment in this case charges the Defendant, John Nettleton, with

committing ten crimes, which I will also refer to as “counts.” These crimes relate to

events that occurred in approximately January 2015, when the Defendant was a

Captain in the United States Navy and serving as the Commanding Officer of the

United States Naval Station Guantanamo Bay, which is commonly referred to as

“GTMO,” in Guantanamo Bay, Cuba.




                                           1
Case 3:19-cr-00001-TJC-PDB Document 56 Filed 12/06/19 Page 2 of 9 PageID 506



      [[1The Government alleges that on the night of Friday, January 9, 2015, after a

party at the Officer’s Club at GTMO, Christopher Tur, a civilian living and working

on GITMO, confronted the Defendant and accused the Defendant of engaging in a

sexual relationship with Mr. Tur’s wife, Lara Tur. The Government alleges that Mr.

Tur later went to the Defendant’s residence that same night and confronted him again

about this alleged relationship, and that a physical altercation occurred between them

inside the Defendant’s residence. Mr. Tur allegedly did not return home on the night

of Friday, January 9, and he was reported missing by his wife the following day. Navy

and Coast Guard personnel searched for Mr. Tur on Saturday, January 10 and

Sunday, January 11. At approximately 11 a.m. on Sunday, January 11, 2015, Coast

Guard personnel found Mr. Tur dead in the waters of Guantanamo Bay.]]

      Count One charges the Defendant with obstruction of justice for knowingly

engaging in misleading behavior towards another person with the intent to hinder,

delay, and prevent the communication to law enforcement officers, that is, agents of

the Navy Criminal Investigative Service (known as “NCIS”) and members of the

Naval Station Guantanamo Bay’s Security Department, information relating to the

commission and possible commission of a federal offense.




1
        The Government submits that the statement of the case should contain this basic
description of the alleged events in order for the voir dire to successfully determine
whether the prospective jurors have a prior awareness of the alleged events and can
fairly evaluate the expected evidence in the trial given the nature of the alleged events
that occurred. The Defendant objects to this bracketed recitation of the alleged events.
                                           2
Case 3:19-cr-00001-TJC-PDB Document 56 Filed 12/06/19 Page 3 of 9 PageID 507



      Count Two charges the Defendant with obstructing justice by corruptly

obstructing, influencing, and impeding official proceedings, that is, a Department of

the Navy court martial and a Federal grand jury proceeding, and attempting to do so.

      Count Three charges the Defendant with concealment of a material fact by

knowingly and willfully falsifying, concealing, or covering up by trick, scheme, and

device, a material fact, that is, during the investigation being conducted by the Navy,

the Defendant intended to falsify and conceal the facts he knew about the

circumstances surrounding the disappearance, injury, and death of Christopher Tur.

      Counts Four and Five charge the Defendant with falsification of records in

communications with Navy officials.

      Counts Six, Seven, Eight, Nine and Ten charge the Defendant with making

false statements or representations during the Navy’s investigation of the

circumstances surrounding Christopher Tur’s disappearance, injury, and death.

II.   Parties and Witnesses

      1.      [Court will at this time introduce the Defendant, counsel, paralegals, and

case agent(s); or direct respective counsel to do so].

      2.      Do any of you personally know any of the attorneys for the United States,

any of the case agents, or any of the other government personnel who were just

identified?

      3.      The Defendant, John Nettleton, was a Captain in the United States Navy.

Do any of you personally know the defendant?


                                           3
Case 3:19-cr-00001-TJC-PDB Document 56 Filed 12/06/19 Page 4 of 9 PageID 508



       4.     Do any of you personally know the attorneys for the defendant?

       5.     I will read [or have the attorneys read] the names of persons who may

appear as witnesses. Please advise me, after their names have been read, whether you

know them or have any acquaintance with them. [Counsel or Court read witness lists.]

III.   Conflicts with Service or the Nature of the Case

       6.     It is anticipated that this trial will be concluded in about ten trial days.

Is there anything about the anticipated duration of trial that would affect your ability

to serve on this jury and to concentrate on the trial and its proceedings with your full

attention and render a fair and impartial verdict?

       7.     Are any of you suffering from a physical disability, which would make

it difficult for you to serve as an alert juror during the trial of this case?

       8.     Is there anything about the nature of the charges or the types of offenses

with which the Defendant is charged that would in any way affect your ability to sit

as a fair and impartial juror?

IV.    General Questions to the Panel

       9.     Have any of you ever served on a jury in a trial before? If yes, was it:

              (a)    Federal Court:

                     (1)     Civil

                     (2)     Criminal

              (b)    State Court:

                     (1)     Civil



                                              4
Case 3:19-cr-00001-TJC-PDB Document 56 Filed 12/06/19 Page 5 of 9 PageID 509



                     (2)    Criminal

       10.    Without stating the result, were you able to reach a verdict in the case?

       11.    Have any of you ever served as a member of a Grand Jury?

       12.    Has anything ever happened to you while serving as a juror or a member

of a Grand Jury prior to this case that would make it difficult for you now to serve as

a fair and impartial juror in this case?

       13.    Have any of you ever appeared in Court yourself personally either as a

witness in a case or as a party in a lawsuit?

       14.    Have any of you ever been the victim of a crime?

       15.    Has any member of the jury panel, or any family member, relative, or

close personal friend or acquaintance of yours, ever been employed as a law

enforcement officer or otherwise been employed by or associated with a federal,

state, or local law enforcement agency?

       16.    Have you, or any family member, relative, or close personal friend or

acquaintance of yours, ever been investigated by any federal, state, or local law

enforcement agency?

       17.    Have you or any family member, relative, or close friend ever been

arrested for, charged with, or convicted of any crime?

       18.    Have you ever been a witness in any type of court or judicial proceeding?

If so, in what type of proceeding did you give testimony?

       19.    Have any of you ever had any claim or lawsuit or any other type of

litigation against or with the United States or one of its agencies?
                                            5
Case 3:19-cr-00001-TJC-PDB Document 56 Filed 12/06/19 Page 6 of 9 PageID 510



     20.       Have any of you ever served in the United States Navy? If yes:

               (a)   For how long were you in the Navy and at what rank did you

     retire?

               (b)   Does anything about your experience serving in the Navy cause

     you to believe that you would have difficulty fairly and impartially evaluating

     the evidence in the Defendant’s trial?

               (c)   Based on your prior experience in the Navy, including your own

     rank when you served, do you have any concerns about your ability to fairly

     and impartially evaluate the evidence in the Defendant’s trial because he held

     the rank of Captain in the Navy?

               (d)   Did you serve at any time at Naval Station Guantanamo Bay in

     Guantanamo Bay, Cuba? If yes, will you be able to set aside your own

     knowledge and experience from your time there and evaluate the evidence

     introduced in this trial fairly and impartially?

               (e)   While in the Navy, did you interact with members of the Naval

     Criminal Investigative Service (“NCIS”) in any way? If yes:

                     (i)    Can you please explain how?

                     (ii)   Is there anything about your experience with NCIS that

               would cause you to have difficulty fairly and impartially judging the

               testimony of an NCIS agent or evidence gathered through an NCIS

               investigation?



                                           6
Case 3:19-cr-00001-TJC-PDB Document 56 Filed 12/06/19 Page 7 of 9 PageID 511



            (d) While in the Navy, did you have any experience with courts martial

      or the Uniform Code of Military Justice? If yes:

                     (i)    Can you please explain how?

                     (ii)   Is there anything about your experience with [courts martial

            or the Uniform Code of Military Justice] that would cause you to have

            difficulty fairly and impartially judging the facts of this case where the

            Government alleges the Defendant violated some elements of the

            Uniform Code of Military Justice and obstructed a potential court

            martial?

      21.   Do any you have any strong feelings or opinions one way or the other

concerning the United States government or its agencies?

      22.   Have any of you viewed any media coverage of this case, or do you

otherwise have previous knowledge of the allegations and charges against the

Defendant? If yes:

            (a)      What have you viewed or learned?

            (b)      Did you seek it out or happen upon it by chance?

            (c)      Has what you have viewed or learned caused you to form an

      opinion as to the guilt or innocence of the Defendant?

            (d)      In light of what you have viewed or learned, could you serve as a

      fair and impartial juror in this matter?

      22.   It is the jury’s responsibility to decide whether the Defendant is guilty or

not guilty of the charged offenses.       It will be my responsibility to decide the
                                            7
Case 3:19-cr-00001-TJC-PDB Document 56 Filed 12/06/19 Page 8 of 9 PageID 512



Defendant’s sentence if the jury finds him guilty of any offenses. Nonetheless, are

there any of you who, for religious, moral, ethical or philosophical reasons, would

simply rather not be called upon to decide the guilt or innocence of the Defendant?

      23.    If one or more of the instructions on the law given to you by the Court

are in conflict with your own personal beliefs, or if you disagree with any one of the

Judge’s instructions, will you still abide by the Court’s instructions on the law and put

your own personal beliefs aside?

      24.    Is there any additional information that would affect your ability to

render an impartial verdict in this case and that has not been addressed by my other

questions?



                                   Respectfully submitted,


/s/ Todd Gee                                          /s/ Daniel Schwartz___________
Counsel for the Government                            Counsel for the Defendant
TODD GEE                                              DANIEL SCHWARTZ
Deputy Chief, Public Integrity Section                Daniel Schwartz, P.A.
PETER M. NOTHSTEIN                                    TERENCE LENAMON
Trial Attorney, Public Integrity Section              Terence Lenamon, P.A.
Criminal Division                                     COLBY C. VOKEY
U.S. Department of Justice                            Law Firm of Colby Vokey PC

DATED: December 6, 2019




                                            8
Case 3:19-cr-00001-TJC-PDB Document 56 Filed 12/06/19 Page 9 of 9 PageID 513



                            CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this date, I electronically filed the foregoing

pleading with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to the attorneys of record for the defendant.

Dated: December 6, 2019                          /s/ Todd Gee
                                         Todd Gee, Deputy Chief
                                         Peter M. Nothstein, Trial Attorney
                                         Public Integrity Section
                                         Criminal Division
                                         U.S. Department of Justice




                                            9
